DETAILED ACTION
1.	This office action is in response to communication filed on 09/28/2018. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 4-7, 9, 11-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOSHI RAJAN LAXMAN International Pub. No.: WO2016/187567.
Regarding claim 1, Fig. 1. And Fig. 3 of JOSHI RAJAN LAXMAN discloses a method for implementing compressed parameters (compressed parameters output from 20; paragraph 0036) of a learned parameter system (parameter of system 10) on an integrated circuit (integrated circuit 14), comprising: receiving, via a processor (12) communicatively coupled to the integrated circuit (14), a sequence of parameters (sequence parameters from video source 18; see Fig. 3 {240}) of the learned parameter system (parameter of system Fig. 1); comparing (paragraph 0184 discloses “variable length code may be conditional on the number or percentage of runs greater than or equal to RUN THRESHOLD exceeding a MAG THRESHOLD), via the processor (20) communicatively coupled to the integrated circuit (14), a length of a run (RUN in Fig. 3) of the sequence of parameters sequence parameters from video source 18; see Fig. 3 {240}) to a run-length threshold (paragraph 0184 discloses “variable length code may be conditional on the number or percentage of runs greater than or equal to RUN THRESHOLD exceeding a MAG THRESHOLD. “), wherein the run (RUN in Fig. 3)  comprises a 
Regarding claim 4. The method of claim 1, Fig. 3 further wherein the defined range (range on the RUN=0 to RUN=4 in Fig. 3) consists of a value of zero (RUN=0).  
Regarding claim 5. The method of claim 1, Fig. 3 further discloses wherein the defined range (range on the RUN=0 to RUN=4 in Fig. 3) comprises values (RUN=0) less than a smallest normal number (RUN=1) represented in a particular floating-point format (floating format of 240).  
Regarding claim 6. The method of claim 5, Fig. 3 further discloses wherein the defined range (range on the RUN=0 to RUN=4 in Fig. 3) consists of the values (RUN=0) less than the smallest normal number (RUN=1) represented in the particular floating-point format (floating format of 240).  
Regarding claim 7. The method of claim 1, Fig. 1 further discloses comprising additionally compressing, via the processor (20) communicatively coupled to the integrated circuit (14), the 
Regarding claim 9. The method of claim 7, wherein applying the special cases (paragraph 0003) to the parameters of the run (Fig. 3) comprises tagging a length of the run (paragraphs 0255-256 discloses “flag for run length”).  
Regarding claim 11. The method of claim 1, Fig. 3 further comprising configuring, via the processor (20) communicatively coupled to the integrated circuit (14), the integrated circuit (14) with a circuit design (circuit design of 14) comprising a topology of the learned parameter system (topology of learning system 10).  
Regarding claim 12. The method of claim 11, Fig. 1 further discloses wherein the integrated circuit (14) comprises field programmable gate array (FPGA) circuitry (paragraph 0066), wherein configuring the integrated circuit (14) comprises configuring the FPGA circuitry (paragraph 0039).  
Regarding claim 13. Fig. 1. and Fig. 3 of JOSHI RAJAN LAXMAN discloses an integrated circuit system (10) comprising: memory (31)  storing compressed (compressed of encoder 20; paragraph 0036) parameters (parameters of video sources)  of a learned parameter system (learned parameter of system 10), wherein the parameters (parameters of video source 18) are compressed according to run-length encoding (paragraph 0013); 19ALTR:0398 AA7055decoding circuitry (30) configured to decode (30) the compressed parameters (compressed parameter of encoder 20; paragraph 0036) to obtain the parameters (32) of the learned parameter system (learned system 10); and circuitry  (12, 14) configured as a topology (topology of 12 and 18) of the learned parameter system (10), wherein the circuitry (12, 14) is configured to operate on input data (18) based at least in part on the topology (topology of 12 and 18) of the learned parameter system  (learned parameter of system 10) and the parameters (parameters of video source 18) of the learned parameter system (learned parameter of system 10).  

Regarding claim 16. The integrated circuit system of claim 13, Fig. 1 further comprising compression circuitry (20; paragraph 0036) configured to perform in-line encoding (in-line encoding of 20) and compression (paragraph 0036) of results generated by the learned parameter system (learned parameters system of 10), the parameters (parameters of videos sources) used by the learned parameter system (10), or a combination thereof.  
Regarding claim 17. The integrated circuit system of claim 13, Fig. 1 further discloses wherein the decoding circuitry (30) performs in-line decoding ( in line decoding of 30) and decompression of the compressed parameters ( compressed parameters of 16, 26).  
Regarding claim 18. Fig. 1 and Fig. 3. of JOSHI RAJAN LAXMAN discloses a computer-readable medium storing instructions (paragraph 0021) for implementing compressed parameters (compressed parameters from 20; paragraph 0036) of a learned parameter system (learned parameter of system 10) on a programmable logic device (14, paragraph 0039), comprising instructions to cause a processor (20) communicatively coupled to the programmable logic device (14) to: receive a sequence of parameters (sequence of parameters of video sources 18, see Fig. 3)  of the learned parameter system (leaned parameters of system 10); determining (Fig. 3)  of a portion of the sequence  (264, 248, 256, 152 in Fig. 3) of parameters (sequence parameters of 240 in Fig. 3) with a length greater than or equal to a run-length threshold (paragraph 0184 discloses “variable length code may be conditional on the number or 
Regarding claim 20. The computer-readable medium of claim 18, Fig. 1 further comprising: configuring the programmable logic device (14) with a circuit design (circuit design of 14) comprising a topology of the learned parameter system (topology of learned system 10); applying the stored parameters (26) of the portion 264, 248, 256, 152 in Fig. 3) to received data (receiving data from 20) during operation of the learned parameter system (operation of learned system 10) to generate a result (relult of 18) ; and compressing (20; paragraph 0036)  the result (result of 18) in-real time (real time encoding of 20) using the specification (paragraph 0003).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JOSHI RAJAN LAXMAN applied to claims 1, 7, 14,  and 18  above, and further in view of James et al. Pub. No. 2021/0142155.
	Regarding claims 2 and 3, JOSHI RAJAN LAXMANapplied to claim 1 above, does not disclose wherein the learned parameter system comprises a neural network; wherein the neural network comprises a Deep Neural Network, a Convolutional Neural Network, Neuromorphic systems, Spiking Networks, Deep Learning Systems, or any combination thereof.  
Fig. 1 of James et al. discloses deep learning parameter system (100); wherein the learned parameter system  (100) comprises a neural network (paragraph 0352); wherein the neural network (paragraph 0352)  comprises a Deep Neural Network (paragraph 0352), a Convolutional Neural Network (Fig. 17), Neuromorphic systems (Fig. 17), Spiking Networks, Deep Learning Systems (120), or any combination thereof.  
JOSHI RAJAN LAXMAN and James et al. are common subject matter for learning parameter system; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated James et al. into JOSHI RAJAN LAXMAN to provide learning system for a neural networks, techniques in advanced deep learning provide improvements in one or more of accuracy, performance, and energy efficiency (paragraph 0090 of James et al.).

Regarding claim 8, JOSHI RAJAN LAXMAN applied to claim 17 above, does not disclose wherein the specification comprises Institute of Electrical and Electronics Engineers Standard for Floating-Point Arithmetic (IEEE 754), and wherein the special cases comprise infinity or not-a number (NaN), or a combination thereof 

JOSHI RAJAN LAXMAN and James et al. are common subject matter for learning parameter system; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate James et al. into JOSHI RAJAN LAXMAN for the purpose of  provides the IEEE 754 standard uses the maximum biased exponent to represent infinite (e.g., numbers with a magnitude too large to represent) or special numbers (e.g., NaN), and specifies processing of numbers with the maximum biased exponent differently than ‘normal’ numbers with other-then the maximum biased exponent. This enables handling certain exceptional conditions (e.g., computing with a too large number), but reduces available representations in the IEEE data format as suggested in paragraph 0770 of James et al.).

Regarding claim 15. of JOSHI RAJAN LAXMAN applied to claim 14 above, Fig. 1 and Fig. 3 of JOSHI RAJAN LAXMAN further discloses wherein the parameters (parameters of Video sources) are additionally compressed (20) at least in part by applying special cases as defined by a specification (paragraph 0003),  but does not discloses wherein the specification comprises Institute of Electrical and Electronics Engineers Standard for Floating- Point Arithmetic (IEEE 754), and wherein the special cases comprise infinity or not-a number (NaN), or a combination thereof.  
Fig. 1 of James et al. discloses deep learning parameter system (100) comprises the specification comprises Institute of Electrical and Electronics Engineers Standard for Floating-Point Arithmetic (IEEE 754), and wherein the special cases comprise infinity or not-a number (NaN), or a combination thereof (paragraph 0770).


Regarding claim 19. JOSHI RAJAN LAXMAN applied to claim 18 above does not disclose  wherein the specification comprises Institute of Electrical and Electronics Engineers Standard for Floating-Point Arithmetic (IEEE 754), and wherein the special cases comprise infinity or not-a number (NaN), or a combination thereof.  
Fig. 1 of James et al. discloses deep learning parameter system (100) comprises the specification comprises Institute of Electrical and Electronics Engineers Standard for Floating-Point Arithmetic (IEEE 754), and wherein the special cases comprise infinity or not-a number (NaN), or a combination thereof (paragraph 0770).
JOSHI RAJAN LAXMAN and James et al. are common subject matter for learning parameter system; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate James et al. into JOSHI RAJAN LAXMAN for the purpose of  provides the IEEE 754 standard uses the maximum biased exponent to represent infinite (e.g., numbers with a magnitude too large to represent) or special numbers (e.g., NaN), and specifies processing of numbers with the maximum biased exponent .

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JOSHI RAJAN LAXMAN applied to claim 1 above, and further in view of SEREGIN VADIM International Pub. No.: WO2016/196079.
JOSHI RAJAN LAXMAN applied to claim 1 above discloses wherein the run-length threshold varies (paragraph 0184 discloses “variable length code may be conditional on the number or percentage of runs greater than or equal to RUN THRESHOLD exceeding a MAG THRESHOLD) available to the integrated circuit (14), storage available to memory (31) associated with the integrated circuit (14), or a combination thereof.  However does not disclose wherein the run-length threshold based at least in part on bandwidth 
Fig. 1 of SEREGIN VADIM discloses a parameter learning system (10) comprising the run-length threshold (paragraph 0122) varies based at least in part on bandwidth (paragraph 0118) available to the integrated circuit (14).
JOSHI RAJAN LAXMAN and SEREGIN VADIM are common subject matter of run length encoding: learning parameter system; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporated SEREGIN VADIM into JOSHI RAJAN LAXMAN to provide encoder may potentially conserve bitrate requirements and bandwidth consumption in providing the matching length information to video decoder (paragraph 0118 of SEREGIN VADIM)  



Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 18-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are directed to a computer readable medium having instructions stored thereon. The broadest reasonable interpretation of the storage medium (also called machine readable medium by a machine and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C .101. as covering non-statutory subject matter. Therefore claims 18-20 are directed to non-statutory subject matter.  
In an effort to assist the patent community in overcoming a rejection of potential rejection under 35 U.S. C 101 in this situation, by adding the limitation "non-transitory" to the claim ( a non-transitory computer readable medium). 




Contact Information

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/18/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845